Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of
January 5, 2011, by and between RegeneRx Biopharmaceuticals, Inc., a Delaware
corporation, with headquarters located at 15245 Shady Grove Road, Suite 470,
Rockville, Maryland 20850 (the “Company”), and Lincoln Park Capital Fund, LLC,
an Illinois limited liability company (the “Buyer”).
WHEREAS:
     A. The offering and sale of the Securities (as defined below) are being
made pursuant to (i) a currently effective shelf registration statement on Form
S-3, including the “base” prospectus contained therein (Registration Number
333-150675) (the “Registration Statement”), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”), (ii) if applicable, certain “free writing prospectuses”
(as the term is defined under Rule 405 of the 1933 Act that have been or will be
filed with the SEC and delivered to the Buyer on or prior to the date hereof),
and (iii) a prospectus supplement (the “Prospectus Supplement”) pursuant to Rule
424(b) under the 1933 Act (together with the “base” prospectus, the
“Prospectus”) containing certain supplemental information relating to the
Securities and the terms of this offering that will be filed with the SEC and
delivered to the Buyer (or made available to the Buyer by the filing by the
Company of an electronic version thereof with the SEC), along with the Company’s
counterpart to this Agreement.
     B. The Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, One Million Eight Hundred Fifty
One Thousand Eight Hundred Fifty Two (1,851,852) shares of common stock, par
value $.001 per share (the “Common Stock”), of the Company (the “Shares”), and a
warrant (the “Warrant”) to purchase Seven Hundred Forty Thousand Seven Hundred
Forty One (740,741) shares of Common Stock in substantially the form attached
hereto as Exhibit A (collectively referred to herein as the “Securities”), for
the aggregate purchase price of $500,000.04.
     NOW, THEREFORE, in consideration of the above premises and the mutual
covenants contained below and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, the Company and the Buyer hereby agree as follows:
     1. PURCHASE AND SALE OF SECURITIES.
     (a) Purchase of Securities. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to the Buyer, and the Buyer agrees to purchase from the Company on the Closing
Date (as defined below) One Million Eight Hundred Fifty One Thousand Eight
Hundred Fifty Two (1,851,852) Common Stock of the Company and a Warrant to
purchase Seven Hundred Forty Thousand Seven Hundred Forty One (740,741) shares
of Common Stock of the Company (the “Closing”). The Closing shall occur on the
Closing Date at the offices of the Company or such other mutually agreeable
location.
     (b) Purchase Price. The purchase price for each Share to be purchased by
the Buyer at the Closing shall be $0.27 (the “Purchase Price”).
     (c) Closing Date. The date and time of the Closing (the “Closing Date”)
shall be 11:00 a.m., EST on January 7, 2011, after notification of satisfaction
(or waiver) of the conditions to the Closing set forth in Sections 5 and 6 below
(or such later time or date as is mutually agreed to by the Company and

1



--------------------------------------------------------------------------------



 



the Buyer). As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
     (d) Form of Payment. On the Closing Date, (i) the Buyer shall pay its
Purchase Price to the Company for the Shares and Warrant to be issued and sold
to the Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) unless
otherwise instructed by the Buyer, the Company shall cause American Stock
Transfer & Trust Company, the Company’s transfer agent (the “Transfer Agent”)
through the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, to credit such aggregate number of Shares that the Buyer is purchasing
to the Buyer’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system. The executed Warrant shall be delivered to
the Buyer at the Closing in accordance with the instructions of the Buyer.
     2. REPRESENTATIONS AND WARRANTIES OF THE BUYER.
     The Buyer represents and warrants with respect to only itself that:
     (a) The Buyer is purchasing the Securities for its own account, in the
ordinary course of its business and the Buyer has no arrangement with any
individual, company, agency, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or governmental authority (“Person”) to participate in the
distribution of the Securities.
     (b) The Buyer, together with its affiliates (as that term is defined under
Rule 405 of the 1933 Act), has not, prior to the date of this Agreement, sold,
offered to sell, solicited offers to buy, disposed of, loaned, pledged or
granted any right with respect to the Securities purchased in the offering. Such
prohibited sales or other transactions would include, without limitation,
effecting any short sale or having in effect any short position (whether or not
such sale or position is against the box and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including,
without limitation, any put or call option) with respect to the Securities
purchased in the offering made by the Prospectus.
     (c) The Buyer shall not issue any press release or make any other public
announcement relating to this Agreement unless the Buyer is advised by its
counsel that such press release or public announcement is required by law.
     (d) The Buyer has the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Buyer and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Buyer. This Agreement has been duly executed by the Buyer and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
     (e) The Buyer understands that nothing in this Agreement or any other
materials presented to the Buyer in connection with the purchase or sale of the
Securities constitutes legal, tax or investment advice. The Buyer has consulted
such legal, tax or investment advisors as it, in its sole discretion, deems
necessary or appropriate in connection with its purchase of the Securities.
     (f) The Buyer hereby acknowledges that it is acting independently from any
other investor in

2



--------------------------------------------------------------------------------



 



connection with the offering, and that it is not acting as a member of a “group”
(as such term is defined in Rule 13d of the 1934 Act) with any other investor in
connection with the offering.
     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company hereby makes the following representations and warranties to
the Buyer:
     (a) Organization and Qualification. The Company is an entity duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
not in violation of any of the provisions of its Certificate of Incorporation,
as amended, from time to time, Bylaws, as amended, from time to time, or other
organizational or charter documents (the “Organizational Documents”). The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) an
adverse effect on the legality, validity or enforceability of any Transaction
Document (as defined below), (ii) a material and adverse effect on the results
of operations, assets, prospects, business or financial condition of the
Company, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”).
     (b) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of this Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder
(collectively, the “Transaction Documents”) and otherwise to carry out its
obligations hereunder and thereunder and to issue the Securities in accordance
with the terms hereof and thereof. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company, its
Board of Directors or its stockholders in connection herewith and therewith.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (b) as enforceability of any
indemnification and contribution provisions may be limited under the federal and
state securities laws and public policy, and (c) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
     (c) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities) do not and will not (i) conflict with or violate any
provision of the Organizational Documents, any certificate of designations,
preferences and rights of any outstanding series of preferred stock, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other material
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the

3



--------------------------------------------------------------------------------



 



Company is subject, including federal and state securities laws and regulations
and the regulations of the Principal Market, or by which any property or asset
of the Company is bound or affected, except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.. For purposes of
this Agreement, “Principal Market” shall mean, in the event the Company’s Common
Stock is listed or traded on the Nasdaq Global Market, the Nasdaq Global Select
Market, the Nasdaq Capital Market, the New York Stock Exchange, or quoted on the
OTC Bulletin Board, such market or exchange on which the Company’s Common Stock
is then listed, quoted or traded.
     (d) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration (collectively, “Consents”) with, any Person in connection
with the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing with the SEC of the Prospectus Supplement,
(ii) the application(s) to the Principal Market for the listing of the
Securities for trading thereon, if and as required, and (iv) all filings
required pursuant to Section 4(c) hereof.
     (e) Issuance of the Securities. The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, will be duly and validly
issued, fully paid and nonassessable, free from all taxes, liens and charges
with respect to the issue thereof. The issuance by the Company of the Securities
has been registered under the 1933 Act and the Shares are freely transferable
and tradable by the Buyer without restriction. The Securities are being issued
pursuant to the Registration Statement. The Registration Statement is effective
and available for the issuance of the Securities thereunder and the Company has
not received any notice that the SEC has issued or intends to issue a stop-order
with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance and sale of the Securities hereunder. Upon receipt of the Securities,
the Buyer will have good and marketable title to such Securities.
     (f) Capitalization. The Company has an authorized and outstanding
capitalization as set forth in the SEC Reports as of the dates specified
therein.
     (g) SEC Reports. The Company has filed all reports required to be filed by
it under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed and/or subsequently amended or restated, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Registration Statement and any prospectus included therein, including the
Prospectus and the Prospectus Supplement, complied in all material respects with
the requirements of the 1933 Act and the 1934 Act and the rules and regulations
of the SEC promulgated thereunder, and none of such Registration Statement or
any such prospectus, including the Prospectus, contain or contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the case
of any prospectus in the light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in

4



--------------------------------------------------------------------------------



 



effect at the time of filing or as subsequently amended or restated. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
     (h) Disclosure. Except for information relating to the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor any Person acting on its behalf has provided the Buyer or its agents or
counsel with any information that the Company believes constitutes material,
non-public information. Furthermore, the Company shall issue a press release
announcing the transaction and issue a Current Report on Form 8-K disclosing the
material terms hereof and including this Agreement and the Warrant as exhibits
thereto within four (4) business days (including any material non-public
information relating thereto which has been provided by the Company or any
Person acting on its behalf to any of the Buyers or their agents or counsel) of
the Agreement’s execution by all parties hereto. The Company understands and
confirms that the Buyer will rely on the foregoing representations and covenants
in effecting transactions in securities of the Company. All disclosure provided
to the Buyer regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
     (i) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further represents to the Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
     4. COVENANTS.
     (a) Best Efforts. Each party shall use its best efforts timely to satisfy
each of the covenants and the conditions to be satisfied by it as provided in
Sections 4, 5 and 6 of this Agreement.
     (b) Prospectus Supplement. On or before the Closing, the Company shall have
delivered the Prospectus Supplement with respect to the Securities as required
under and in conformity with the 1933 Act, including Rule 424(b) thereunder.
     (c) Listing. Prior to the Closing Date, the Company shall file and shall
employ its best efforts to secure the listing of all of the Securities upon the
Principal Market to the extent required, and shall maintain such listing of all
shares of Common Stock from time to time issuable under the terms of the
Transaction Documents. The Company shall not take any action which would be
reasonably expected to result in the suspension of the Common Stock on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(c).
     (d) Warrant Shares. If all or any portion of the Warrant is exercised at a
time when there is an effective registration statement to cover the issuance of
the Warrant Shares or if the Warrant is exercised via cashless exercise, the
Warrant Shares issued pursuant to any such exercise shall be issued free of all
legends. If at any time following the date hereof the Buyer (or holder) provides
a notice of exercise with respect to the Warrant to the Company and at such time
the Registration Statement (or any subsequent registration statement registering
the sale of the Warrant Shares) is not effective or is not

5



--------------------------------------------------------------------------------



 



otherwise available for the issuance of the Warrant Shares, the Company shall
immediately notify the Buyer (or holder of the Warrant) in writing that such
registration statement is not then effective and thereafter shall promptly
notify the Buyer (or holder) when the registration statement is effective again
and available for the issuance of the Warrant Shares (it being understood and
agreed that the foregoing shall not limit the ability of the Company to issue,
or any Buyer to sell, any of the Warrant Shares in compliance with applicable
federal and state securities laws).
     (e) Furnishing of Information. Until the earliest of the time that (i) the
Buyer no longer owns Securities or (ii) the Warrant has terminated or expired,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the 1934 Act. As long as the Buyer
owns Securities, if the Company is not required to file reports pursuant to the
1934 Act, it will prepare and make publicly available in accordance with Rule
144(c) such information as is required for the Buyer to sell the Securities
under Rule 144. The Company further covenants that it will use commercially
reasonable efforts to take such further action as the Buyer (which at such time
owns any Shares or Warrants) may reasonably request, to the extent required from
time to time to enable such Person to sell such Securities without registration
under the 1933 Act, including without limitation, within the requirements of the
exemption provided by under Rule 144.
     (f) Limitation on Short Sales and Hedging Transactions. The Buyer agrees
that beginning on the date of this Agreement and ending on the date the Buyer no
longer owns any Securities that it and its agents, representatives and
affiliates shall not in any manner whatsoever enter into or effect, directly or
indirectly, any (i) “short sale” (as such term is defined in Section 242.200 of
Regulation SHO of the 1934 Act) of the Securities or (ii) hedging transaction,
which establishes a net short position with respect to the Securities.
     5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
     The obligation of the Company hereunder to issue and sell the Securities to
the Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:
     (i) The Buyer shall have executed this Agreement and delivered the same to
the Company.
     (ii) The Buyer shall have delivered to the Company the Purchase Price for
the Securities being purchased by the Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
     (iii) The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
     6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
     The obligation of the Buyer hereunder to purchase the Securities at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

6



--------------------------------------------------------------------------------



 



     (i) The Company shall have executed and delivered to the Buyer each of the
Transaction Documents.
     (ii) The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.
     (iii) The Common Stock (I) shall be listed on the Principal Market and
(II) shall not have been suspended, as of the Closing Date, by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.
     (iv) The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to the Buyer the Prospectus as required thereunder.
     7. TERMINATION. In the event that the Closing shall not have occurred on
the Closing Date due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.
     8. MISCELLANEOUS.
     (a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its shareholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

7



--------------------------------------------------------------------------------



 



     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
     (e) Entire Agreement; Amendments. Except for that certain Purchase
Agreement and that certain Registration Rights Agreement, dated as of January 4,
2011, by and between the Company and the Buyer (the “Additional Lincoln Park
Agreements”), this Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and, except for
the Additional Lincoln Park Agreements, this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except with respect to the
Additional Lincoln Park Agreements or as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyer. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.
     (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:
If to the Company:
RegeneRx Biopharmaceuticals, Inc.
15245 Shady Grove Road, Suite 470
Rockville, Maryland 20850
Tel: (301) 208-9191
Fax: (301) 208-9194
Attn: Chief Financial Officer
If to the Buyer:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
Chicago, IL 60654
Telephone: (312) 822-9300
Facsimile: (312) 822-9301
Attention: Josh Scheinfeld/Jonathan Cope

8



--------------------------------------------------------------------------------



 



Or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service, shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.
     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     (i) Publicity. The Buyer shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company whatsoever with respect to, in any manner, the Buyer, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer in connection with any such press
release or other public disclosure at least two (2) Business Days prior to its
release. The Buyer must be provided with a copy thereof at least two
(2) Business Days prior to any release or use by the Company thereof. The
Company agrees and acknowledges that its failure to fully comply with this
provision constitutes a material adverse effect on its ability to perform its
obligations under this Agreement.
     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.
     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

9



--------------------------------------------------------------------------------



 



     (m) Remedies, Other Obligations, Breaches and Injunctive Relief. The
Buyer’s remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyer under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyer contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyer’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Buyer and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Buyer shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
     (n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; or (ii) an attorney is retained to represent the Investor
in any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.
     (o) Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to the Securities Purchase Agreement to be duly executed as of
the date first written above.

          COMPANY:

REGENERX BIOPHARMACEUTICALS, INC.
    By:   /s/ J.J. Finkelstein       Name:   J.J. Finkelstein      Title:  
President & CEO   

          BUYER:

LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORPORATION
    By:   /s/ Josh Scheinfeld       Name:   Josh Scheinfeld      Title:  
President   

11



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Warrant
[See Exhibit 4.1]

12